     Case 3:18-cv-00196-LRH-CBC Document 23 Filed 12/13/18 Page 1 of 4



     ZIEVE, BRODNAX & STEELE, LLP
 1
     Shadd A. Wade, Esq.
 2   Nevada Bar No. 11310
     J. Stephen Dolembo, Esq.
 3   Nevada Bar No. 9795
     9435 West Russell Road, Suite 120
 4
     Las Vegas, NV 89148
 5   Tel: (702) 948-8565
     Fax: (702) 446-9898
 6   sdolembo@zbslaw.com
 7   Attorneys for Plaintiff The Bank of New York Mellon FKA The Bank of New York, as Trustee for
     the Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2006-26
 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON FKA                                               CBC
                                                       CASE NO.: 3:18-CV-00196-LRH-VPC
11   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS OF
12                                                     STIPULATION AND ORDER TO
     CWABS,     INC.,      ASSET-BACKED                DISMISS PECKHAM LANE
13   CERTIFICATES, SERIES 2006-26, a national          TOWNHOUSE ASSOCIATION, INC.
     bank,
14
                Plaintiff,
15
          vs.
16
     PECKHAM LANE TOWNHOUSE
17   ASSOCIATION, INC., a Nevada non-profit
     cooperative corporation,
18
                Defendant.
19
20
            Plaintiff THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
21
     AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWABS, INC., ASSET-BACKED
22
     CERTIFICATES, SERIES 2006-26 (hereinafter “Plaintiff”), by and through its attorney of
23
     record J. Stephen Dolembo, Esq. of Zieve Brodnax & Steele, LLP, Defendant PECKHAM
24
     LANE TOWNHOUSE ASSOCIATION, INC. by and through its attorney of record Christopher
25
     A. Lund, Esq. of Tyson & Mendes LLP, hereby stipulate and agree as follows:
26
27
28

                                          Page 1 of 43 Pineda
     Case 3:18-cv-00196-LRH-CBC Document 23 Filed 12/13/18 Page 2 of 4




 1          IT IS HEREBY STIPULATED AND AGREED that Defendant Peckham Lane
 2   Townhouse Association, Inc. is hereby dismissed WITH PREJUDICE, each party to bear its own
 3   fees and costs.
 4          IT IS HEREBY STIPULATED AND AGREED that no other Defendants have been
 5   named in this matter and the Plaintiff’s claims herein have been fully and finally resolved.
 6          IT IS SO STIPULATED AND AGREED.
 7   Dated this __13th___ day of December, 2018.
 8
 9    ZIEVE BRODNAX & STEELE, LLP                      TYSON & MENDES LLP

10
11    /s/J. Stephen Dolembo, Esq.                      /s/Christopher A. Lund, Esq.___________
12    J. Stephen Dolembo, Esq.                         Christopher A. Lund, Esq.
      Nevada Bar No. 9795                              Nevada Bar No. 12435
13    9435 W. Russell Road, Suite 120                  3960 Howard Hughes Pkwy., Suite 600
      Las Vegas, NV 89148                              Las Vegas, Nevada 89169
14
      Attorneys for Plaintiff Christiana Trust, a      Attorneys for Defendant Peckham Lane
15    Division of Wilmington Savings Fund Society,     Townhouse Association, Inc.
      FSB, Not in its Individual Capacity But as
16    Trustee of ARLP Trust 3
17
18
19
                                                               Case No.: 3:18-CV-00196-LRH-VPC
20
21
                                        ORDER OF DISMISSAL
22
            On this day the court considered the joint stipulation of dismissal submitted by Plaintiff
23
     The Bank of New York Mellon FKA The Bank of New York, as Trustee for the
24
     Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2006-26 (“Plaintiff”), and
25
     Defendant Peckham Lane Townhouse Association, Inc. and found that the parties' request has
26
     merit and should be GRANTED. It is therefore,
27
28

                                            Page 2 of 43 Pineda
     Case 3:18-cv-00196-LRH-CBC Document 23 Filed 12/13/18 Page 3 of 4




 1          ORDERED, ADJUDGED, and DECREED all claims asserted by the parties, or that
 2   could have been asserted by the parties in this case are hereby dismissed with prejudice.
 3          All costs are to be borne by the party incurring same.
 4          It is the intent of this court that this final judgment disposes of all claims against all
 5   parties in the above-styled and -numbered cause and this judgment be, and is, final for all
 6   purposes, including, but not limited to, appeal.
 7   IT IS SO ORDERED.
 8
            Dated this ____
                       14th day of December, 2018.
 9
10                                                 ________________________________________
                                                   UNITED LARRY
                                                           STATESR.DISTRICT
                                                                     HICKS COURT JUDGE
11                                                         UNITED STATES DISTRICT JUDGE
12
     Respectfully submitted:
13
     ZIEVE, BRODNAX & STEELE, LLP
14
     /s/J. Stephen Dolembo, Esq. ______________
15
     J. Stephen Dolembo, Esq.
16   Nevada Bar No. 9795
     9435 W. Russell Rd., Suite 120
17   Las Vegas, Nevada 89148
18   sdolembo@zbslaw.com
     Attorneys for Plaintiff The Bank of New
19   York Mellon FKA The Bank of New York,
     as Trustee for the Certificateholders of
20   CWABS, Inc., Asset-Backed Certificates,
21   Series 2006-26

22
23
24
25
26
27
28

                                             Page 3 of 43 Pineda
